     Case 2:20-cv-00749-KJM-EFB Document 19 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUBEN EDWARD MORA,                                  No. 2:20-cv-0749-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    OGNJEN PETRAS, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 5, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations, ECF No. 16, and also has filed a letter, ECF No. 17, and request

24   to add and serve one of the defendants the magistrate judge recommends be dismissed, ECF No.

25   18.

26           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having reviewed the file, including plaintiff’s

28   /////
                                                          1
     Case 2:20-cv-00749-KJM-EFB Document 19 Filed 07/20/20 Page 2 of 2

 1   supplemental filings, the court finds the findings and recommendations to be supported by the
 2   record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed June 5, 2020, are adopted in full; and
 5          2. Plaintiff’s claims against defendants Austin and Kolakowski are dismissed without
 6   prejudice.
 7   DATED: July 17, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
